Citation Nr: 0408941	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  95-33 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disorder, and, if so, 
entitlement to service connection for a psychiatric disorder.  

2.  Entitlement to service connection for bursitis.  

3.  Entitlement to service connection for an eye disorder.  

4.  Entitlement to an increased disability rating for lumbar 
paravertebral myositis secondary to back strain, currently 
assigned a 40 percent evaluation, and assigned a 20 percent 
evaluation prior to December 20, 1999.  




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from July 1975 to July 1978, 
and from November 1990 to April 1991, with other periods of 
inactive duty training and active duty for training.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Board herein REMANDS the case to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for further 
evidentiary development and adjudication.  VA will notify the 
appellant if further action is required.  


REMAND

With respect to the appellant's efforts to obtain 
compensation benefits for a psychiatric disorder, the Board 
initially denied this claim in a February 1988 decision.  The 
appellant sought to reopen that claim in the early 1990s, and 
the RO denied the claim on the merits in January 1994, 
without initially determining whether the appellant had 
submitted new and material evidence to reopen the claim.  The 
Board must address the jurisdictional issue of whether new 
and material evidence has been submitted before it addresses 
the merits of the claim, though it cannot do so without 
potential prejudice to the appellant until the RO has 
initially adjudicated this aspect of the claim.  Therefore, 
the issue for appellate review, as styled on the title page 
of this document, is remanded for adjudication.  

With respect to the service-connection issues for bursitis 
and an eye disorder, two areas of evidentiary development are 
required.  First, the appellant claims he received treatment 
at the 201st Evacuation Hospital in Saudi Arabia during his 
service in Operations Desert Shield and Desert Storm.  The 
record includes several letters to this service medical 
facility for the purpose of obtaining copies of any such 
records, though without a response.  Continuing efforts 
should be made to obtain these records, either directly from 
the service medical facility, the National Personnel Records 
Center (NPRC), or other potential sources.  

Second, it is not clear that the claims file includes the 
appellant's complete service medical and personnel records 
that might assist his claims.  He had service with the Puerto 
Rico Army National Guard between his separation from active 
duty in July 1978 and his activation in November 1990.  
During this period, he performed periods of active duty for 
training in July 1979, May 1980, June 1981, June 1982, May 
1983, June 1984, and June 1985.  He likely had other such 
service, as well as periods of inactive duty training, 
through his activation in November 1990, and he possibly had 
further such service after returning from Operations Desert 
Shield/Desert Storm in April 1991.  It is not clear from the 
record whether he has separated or retired from the Puerto 
Rico Army National Guard.  Of significance is the likelihood 
that any treatment for disease or injury associated with his 
service would have occurred on or near the dates of inactive 
duty training or active duty for training.  Moreover, the 
claims file includes some service medical records covering 
the period of his National Guard service, though what is of 
record is obviously not complete.  

With respect to the claim for an increased rating for the low 
back disability, the appellant initially disagreed with 
determination for no more than a 20 percent evaluation.  
After perfecting the appeal, the RO in a September 2003 
rating decision increased the evaluation to 40 percent 
disabling effective December 20, 1999.  While the RO 
commented in the rating decision that this constituted a 
complete grant of the benefit sought on appeal, the appellant 
presumably seeks the maximum benefit allowed by law and has 
not clearly expressed intent to limit his appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, the issue 
for appellate review is as styled on the title page of this 
decision.  

VA has amended its Schedule for Rating Disabilities, 38 
C.F.R. Part 4, by revising that portion of the criteria 
applicable to the musculoskeletal system addressing 
disabilities of the spine.  The intended effect of this 
action was to ensure the criteria used current medical 
terminology and unambiguous criteria, and that it reflected 
recent medical advances.  The amended criterion is effective 
September 26, 2003.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243).  The RO has not adjudicated the claim for an 
increased rating based on this new criteria effective 
September 26, 2003.  

In view of the foregoing, this case is REMANDED for the 
following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, is 
completed.  In particular, ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003) are fully met.    

2.  Contact the NPRC and obtain copies of 
all records concerning the appellant's 
treatment at the 201st Evacuation 
Hospital in Saudi Arabia during his 
service in Operations Desert Shield and 
Desert Storm from November 1990 to April 
1991.  Associate all documents obtained 
with the claims file.  

3.  Contact NPRC, the Army Reserve 
Personnel Center (ARPC), and the Puerto 
Rico Army National Guard and obtain the 
appellant's complete service medical and 
personnel records.  Of particular 
interest are the records concerning the 
periods from July 1978 to November 1990 
and from April 1991 until the present (or 
his separation or retirement).  Associate 
all documents obtained with the claims 
file.  

4.  Schedule the appellant for a 
VA orthopedic examination to determine 
the nature and severity of the lumbar 
paravertebral myositis.  Send the claims 
folder to the physician for review; the 
report written by the physician should 
specifically state that such a review was 
conducted.  Ask the physician to comment 
on the presence or absence of 
symptomatology listed in applicable 
criteria of the amended regulations, as 
well as those criteria applicable when he 
filed his claim.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  All indicated 
tests should be conducted and those 
reports should be incorporated into the 
examination and associated with the 
claims file.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claim de novo.  
With respect to the psychiatric-disorder 
claim, it must be initially determined 
whether new and material evidence has 
been submitted to reopen the claim 
previously denied by the Board in 1988.  
If any benefit sought on appeal remains 
denied, the appellant should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the appellant has the right to 
submit additional evidence and argument on the matter herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



